NUMBER
13-05-767-CV
 
                     COURT
OF APPEALS
 
            THIRTEENTH
DISTRICT OF TEXAS
 
               CORPUS CHRISTI - EDINBURG
                                                                     
IN RE GUIDANT CORPORATION & CARDIAC PACEMAKERS,
INC.
 
                     On
Petition for Writ of Mandamus 
 
                  MEMORANDUM
OPINION
 
       Before Chief Justice Valdez and Justices
Rodriguez and Garza
                           Per Curiam Memorandum
Opinion[1]
 
          Relators,
Guidant Corporation & Cardiac Pacemakers, Inc., filed a petition for writ
of mandamus in the above cause on December 21,
2005.  The Court, having 




examined and fully considered the
petition for writ of mandamus and its record, is of the opinion
that relators have not shown themselves entitled to the relief sought.  Accordingly, relators' petition for writ of
mandamus is denied.  See Tex. R. App. P. 52.8(a).

                                                                                                PER
CURIAM
 
Memorandum Opinion delivered and filed
this 27th day of December, 2005.




[1] See Tex. R. App. P. 52.8(d) (“When denying relief, the court may hand down
an opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).